Citation Nr: 1331851	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for back strain, to include as secondary to service connected right ankle disability. 



ATTORNEY FOR THE BOARD

Joseph Aquilina, Associate Counsel











INTRODUCTION

The Veteran had active military service from May 2002 to August 2002 and from January 2003 to August 2003. The Veteran also had periods of ACDUTRA from August 2003 to June 2006.  However, in this period he was terminated by administrative decision under "other than honorable conditions."

This appeal comes to the Board of Veteran's Appeal (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied entitlement to service connection for back strain.

A review of the Veteran's online Virtual VA file indicates that there is no additional outstanding evidence relevant to this claim. 


FINDING OF FACT

It is as likely as not that the Veteran's diagnosed chronic back strain is aggravated by his service connected right ankle disability.  


CONCLUSION OF LAW

Low back strain is proximately due to or the result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013). 





(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.   Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2008.  Nothing more was required.  

VA has also satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His service treatment and personnel records have been obtained.  Pertinent post-service treatment reports are of record as well.  No outstanding evidence has been identified that has not otherwise been obtained.

A relevant VA examination was conducted in August 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The August 2007 examination involved a review of the clinical record, interview of the Veteran, and physical examination.  Indeed, as discussed below, the opinion from that examination is essentially positive and has been used as a basis for the grant of service connection based on aggravation.  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  The Board recognizes that the Veteran has submitted a claim for direct service connection of his back strain.  To the extent that the Veteran claims his back strain had an onset or aggravation in service, the Board does not find evidentiary support.  However, there is support for a finding of secondary service connection due to aggravation.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board acknowledges at the outset that the Veteran's primary assertion is that he suffers from low back disability due to service.  There is some question as to whether any injury may have occurred during a period of service wherein he is eligible to receive benefits.  However, at this juncture, and in light of the overall positive outcome of this decision, no useful purpose would be served in further addressing the issue of service connection on a direct basis.  

The Veteran's August 2007 VA examination shows a diagnosis of lumbar back strain.  He is also service connected for a disability of the right ankle.  The first two elements of the Wallin analysis are thereby met.
 
Turning to critical element (3), a medical nexus, the VA examiner determined that the Veteran's lumbar strain was as likely as not aggravated by redistribution forces as a result of his right ankle and/or right knee problem.  The Board finds the VA examiner's opinion probative for a finding of nexus for secondary service connection based on aggravation.  The examiner has cited the Veteran's history and contended symptomatology as rationale for his positive nexus opinion, specifically that the service connected right ankle disability as likely as not caused his low back strain.  There is no competent medical opinion to the contrary.

The Board notes that the VA examiner indicated that the Veteran's low back disability was as likely as not related to his right ankle and/or right knee disability, and that the Veteran is not service connected for right knee disability.  In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 , reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to service-connected condition.  Such is the case here.  

In sum, the August 2007 VA examiner's opinion persuasively reflects that it is as likely as not that the Veteran's back strain is aggravated by his service connected right ankle disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for back strain are met.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for low back strain as secondary to service connected right ankle disability is granted. 



___________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


